Thompson, J.,
delivered a dissenting opinion.
I. It is a settled rule of the common law that a private person is justified in making an arrest without warrant, -where (1) a felony has actually been committed by some one, and (3) the circumstances are such that a reasonable person, acting without passion or prejudice, would fairly suspect the person arrested of being the person who committed it. Allen n. Wright, 8 Carr. and P. 522 ; The State v. Holmes, 48 N. H. 377; Reuck v. McGregor, 32 N. J. Law, 70, 74 ; Burns v. Erben, 40 N. Y. 463, 466 ; The State v. Bryant, 65 N. C. 327 ; Brooks v. Commonwealth, 61 Pa. St. 352, 358 ; Samuel v. Payne, Doug. 345; West v. Baxendale, 9 Com. Bench, 141; Holley v. Mix, 3 Wend. 350 ; Wakely v. Hart, 6 Binn. 316 ; Commonwealth v. Carey, 12 Cush. 246, 221; 4 Bla. Com. 293; 1 Chit. Crim. Law, 17; 1 Russ. Cr., 593. The right to arrest, under such circumstances, is quite independent of the right to join in a hue and cry (The State v. Holmes, 48 N. H. 377), and it would seem, quite independent of the right to join in the fresh pursuit described in section 1751 of our Revised Statutes. Nor is it at all necessary to the justification of such an arrest, that the prisoner should have admitted his guilt. The State v. Holmes, supra. It was held, after thorough consideration, in Pennsylvania, that this right of a private person to arrest a suspected felon without warrant, is not abrogated by a constitutional provision (similar to our’s) that, “the people shall be secure in their persons, houses, papers, and possessions, from unreasonable arrests, and that no warrant to search any place, or seize any person, or thing, shall issue, without describing them, as nearly as may be, nor without probable cause, supported by oath or affirmation.” In that case, Tilghman, C. J., said: “It is nowhere said that there shall be no arrests without warrant. To have said so would *139hare endangered the safety of society. The felon, who is seen to commit murder or robbery, must be arrested on the spot, or suffered to escape. So, although not seen, yet known to have committed a felony, and pursued-without warrant, he may be arrested by any person. And, even where there is only probable cause of suspicion, a private person may, without warrant, at his peril, make an arrest. I say at his peril, for nothing short of proving the felony will justify the arrest. These are principles of the common law, essential to the welfare of society, and not intended to be altered by the constitution.” Wakely v. Hart, 6 Binn. 318; recognized in Russell v. Shuster, 8 Watts and S. 309, and re-affirmed in Brooks v. Commonwealth, 61 Pa. St. 352, 359.
While if is true that a private person, thus making an arrest, does it at the peril of being compelled to prove,, in an action for damages, for false imprisonment, that a felony had actually been committed, and that he had reasonable cause to believe that the person arrested was the person who committed it; and while it may be conceded that private persons a,re under no legal duty to take upon themselves the peril of making arrests under such circumstances, unless summoned by an officer of the peace ; it is, nevertheless, true that the law regards the performance of such a duty, in a citizen, as commendable. In a case in Pennsylvania, Agnew, J., in giving the opinion of the court, answered the contrary argument in the following language: “It is also sa,id that arrest by a private person is contrary to the genius of our institutions, and is the relic of a barbarous age. But the reverse is the case in a republic where the people, themselves, represent its sovereignty and its security. The felon is an enemy to that sovereignty and security, forfeits his liberty, and can not complain that the hand of his fellowman arrests his flight and returns Mm to justice. What title has he to immunity from the law, which he has violated, and *140to be permitted to escape its penalty, because the officer of justice is not at hand to seize him 1 He has broken the bond of society; he has dealt a blow at its security and welfare, and he has placed himself in open hostility to all its faithful members, whose duty it becomes to bring him to justice.” Brooks v. Commonwealth, 61 Pa. St. 352, 359. In the opinion of the court, my colleagues seem to recognize the commendable nature of this duty.
The authorities are agreed that, in the exercise of this right, and in the discharge of this duty, the person attempting the arrest of the felon may justifiably use whatever force may be necessary to accomplish the arrest. “If,” said Lord Hale, “the felon resists, or flies, so that he can not be taken without killing him, this is justifiable and no felony.” 2 Hale P. C. 76. “No man,” said Reade, C. J., “would attempt to arrest a felon if he were not allowed the advantage of overcoming resistance without subjecting himself to peril. He need not, therefore, engage with the felon on equal terms, but may overcome resistance with superior -force, even to the extent of killing the felon, if necessary. * * * In case of resistance and conflict, the resistance must be overcome, then and there ; because not only is the arrest of the felon involved, but the safety of him who is rightfully making the arrest.” The State v. Bryant, 65 N. C. 327. In short, the law is, that a private person, proceeding, without warrant, to the arrest of a person on suspicion of felony, must, before making the arrest, give notice of his purpose to arrest for the felony ; and then, if a felony has actually been committed, and if the person whom he attempts to arrest be the felon, and he kill such felon through unavoidable necessity, in endeavoring to accomplish the arrest, it is justifiable homicide; but if the felon kill him, in resisting the arrest, it is murder. Brooks v. Commonwealth, 61 Pa. St. 352, 359.
Where a justice’s warrant is out, charging a particular person with the commission of a felony, this, under most circumstances, would be evidence upon which all *141well-disposed citizens might lawfully act, in endeavoring to accomplish the arrest of the felon.
The evidence which the defendant tendered; and which was rejected, therefore, tended to show that the purpose for which Julian went to the place where the pistol was exhibited, was a lawful purpose. A citizen who undertakes the arrest of a desperate and dangerous felon, has “good reason” to carry a pistol, “in the necessary defence of his person,” within the meaning of section 1275, Revised Statutes; since, in attempting to arrest such a person, he may have to defend himself against the deadly assaults of the latter. This is shown by common experience ; and the person who would set out on such an errand, without being well armed, would be foolhardy. Assuming his tenders of evidence to be true, the defendant was, therefore, in the actual quest of a lawful object, which might, and probably would, create the necessity of defending his own person against death, or serious bodily harm, and this brought him within the exception of the statute, and made the carrying of the pistol lawful. If the decision of the majority is the law, then a number of citizens, who, on the commission of a felony, engage in fresh pursuit of the felon, must carry their weapons in their hands, or go unarmed, or else incur the penalty of the statute against carrying concealed weapons. The statute was never intended to reach or punish the carrying of weapons under circumstances where the pursuit of a lawful and commendable object would itself create a probable necessity of self-defence. Of course, such a case is to be carefully distinguished from the case where a person might make the pursuit of a felon a mere pretext for violating the law against carrying concealed weapons ; but juries may be safely trusted, under proper instructions, to draw this distinction.
II. Unless there is some controlling authority to the contrary, which I have overlooked, I am not prepared to assent to so much of the opinion of the court as holds *142that a justice of the peace has no power to deputize a private person to execute a warrant of arrest, in a criminal case. It is very plain that a justice would have no power, in the absence of a statute, to deputize a person to serve process in a civil case. The reason is, that justices of the peace, in civil cases, have no jurisdiction except that which is derived from statutes. But, in his character of peace officer, a justice of the peace is an officer of the common law; and it appears that, at common law, he had power, as a peace officer, to make arrests himself, in like manner as sheriffs and constables had, and also to summon persons to his assistance, as they might do. It also appears, from high authority, that he had power to designate a person to execute his warrant of arrest, in a criminal case. This will appear from the following extracts from the authoritative work of Serjeant Hawkins. In his chapter on “Arrests by Private Persons,” he has this section: “ And if it be granted lawful to arrest a man on a hue and cry, where no felony has been committed, from the like grounds it seems to follow that it is lawful to arrest a man on a warrant of a justice of the peace, where no felony hath been committed.” 2 Hawk. P. C. ch. 12, sect. 17. Further on, in his chapter on “Arrests by Public Officers,” in treating of the persons to whom a justice’s warrant of arrest may be directed, he says : “It may be directed to the sheriff, baliff, or constable, or to any person by name, who is no officer; for. that the justice may authorize any one to be his officer whom he pleases to make such ; yet it is most advisable to direct it to the constable of the precinct where it is to be executed, for that no other constable, and a fortiori, no private person, is compellable to serve it.” 2 Hawk. P. C., ch. 13, sect. 27. Further on, the same writer says: “That the sheriff, having such warrant directed to him, may authorize others to execute it; but that every other person to whom it is personally directed, must execute it; yet it seems that any one may lawfully assist him.”. *1432 Hawk. P. C., ch. 13, sect. 28, To both, of these sections he cites Dalton’s Justice, chapter 117, a work not accessible to the writer, but of very high authority upon the ancient common law, relating to the duties of magistrates.
In a case cited by this author in support of the above text, it is said by Lord Holt: “ The justices have, all along, exercised a power of appointing constables, and we will intend that they have a sufficient authority for it.” This was said in a case where the justices of the peace, by an order of sessions, had appointed one to serve as a constable in a particular village. Case of the Village of Chorley, 1 Salk. 176. I do not suppose that a person so designated to execute a justice’s, warrant of arrest would have, at common law, the power to summon persons to his aid, which the sheriff or a constable would have; but unless the above writer is in error, it would be entirely lawful for any citizen to assist him ; and that is what the defendant did in this case. If he might lawfully assist in making such arrest, plainly, he might lawfully arm himself for that purpose, and would not be bound, upon any known principle, to carry his weapon in public, so as to advertise his quest to the felon or his friends.
I, therefore, think that, upon the facts stated in the defendant’s tenders of evidence, the defendant has not been guilty of criminality under the statute; that the court accordingly erred in rejecting the evidence, and that the judgment should be reversed and the cause remanded.